DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on 5/3/2022 is acknowledged.
Claims 1-9 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 10-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hosotani et al. (WO 2012/020845 A1, English translation attached) and further evidenced by the teachings of Brewer et al. (1993, J. Neuroscience Res., Vol. 35, pgs. 567-576).
Regarding claim 10, Hosotani et al. teach a method of producing an endodermal cell from a pluripotent stem cells comprising:
(a) a suspension culture of pluripotent stem cells using a medium containing 2-mercaptoenthanol, and
(b) culture the cells of (a) in a medium comprising Activin A (a TGFβ superfamily signaling activator) and subsequently culturing in a medium which does not comprise FGF2 and BMP4 (see parags. 6, 17, 31, 33, 42, Figs. 1 and 7 and the claims).
Hosotani does not teach or recite using FGF2 or BMP4 in the method of producing an endodermal cell.
	Regarding claim 11, Hosotani does not teach adding activin A to the medium containing 2-mercaptoenthanol.
	Regarding claim 12, Hosotani does not teach adding a WNT signaling activator to a medium containing 2-mercaptoenthanol.
	Regarding claim 13, Hosotani does not teach adding FGF2 to a medium containing 2-mercaptoenthanol.
Regarding claim 14, Hosotani does not teach adding TGFβ1 to a medium containing 2-mercaptoenthanol.
Regarding claim 15, Hosotani teaches that the medium can comprise the B27 supplement (parag. 14). It is established in the art that B27 comprises insulin as one of its 27 components (see Table 1 of Brewer et al.). 
	Regarding claim 16, Hosotani teaches that medium comprises transferrin (parags. 31 and 39).
	Regarding claim 17, Hosotani teaches that the medium comprises 2-mercaptoethanol (parags. 39 and 46).
	Thus Hosotani clearly teaches the invention of claims 10-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosotani et al. (WO 2012/020845 A1, English translation attached) in view of Janssen Biotech (JP2013-536685, English translation attached).
Regarding claim 10, Hosotani et al. teach a method of producing an endodermal cell from a pluripotent stem cells comprising:
(a) a suspension culture of pluripotent stem cells using a medium containing 2-mercaptoenthanol, and
(b) culture the cells of (a) in a medium comprising Activin A (a TGFβ superfamily signaling activator) and subsequently culturing in a medium which does not comprise FGF2 and BMP4 (see parags. 6, 17, 31, 33, 42, Figs. 1 and 7 and the claims).

Hosotani does not teach:
(i) using a medium containing glucose in a concentration of 1.0 g/L or less.

(i) Regarding the use of glucose, Janssen Biotech teaches that by increasing the glucose concentration, the formation of embryonic endoderm is inhibited compared to
when cultivating using a low concentration of glucose (parag. 0091), and when producing a cell population in which over 80% of the cells exhibit a characteristic marker in the embryonic endoderm system, a concentration of glucose (5.5 mM) is sufficient if contained in the medium (parag. 0092).
	5.5 mM of glucose as used by Janssen Biotech corresponds to 1.0 g/L as claimed. 

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Hosotani regarding a method of producing an endoderm cell from a pluripotent stem cell with the teachings of Janssen Biotech regarding glucose concentration to obtained endoderm cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Janssen Biotech teaches that by using a culture medium containing a lower concentration of glucose, the efficiency of inducing differentiation to endodermal cells increases.
	There would have been a reasonable expectation of success that the medium of Hosotani could comprise 1.0 g/L or less glucose since Janssen Biotech teaches the successful use of 1.0 g/L glucose to obtain endoderm cells from pluripotent stem cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632